—Judgment, Supreme Court, Bronx County (Dominic Massaro and Martin Marcus, JJ., on speedy trial motions; Martin Marcus, J., at plea and sentence), rendered October 11, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 Vi to 11 years, to run concurrently with a term of 4 Vi to 9 years, which was previously imposed in New York County, unanimously affirmed.
Upon consideration of the extent of the delay, the reason for the delay, the nature of the charge, the period of pretrial incarceration and whether or not there is any indication that the defense has been impaired by reason of the delay (see, People v Taranovich, 37 NY2d 442, 445), we find that defendant’s right to a speedy trial was not violated. The People were responsible for only 72 days of the 25-month period between defendant’s arrest and his plea, with most of the remaining time attributable to defendant’s motion practice and his request for records from the police department. In addition, the charges against defendant were serious, he was *98in any event incarcerated during this 25-month period as a result of his conviction for an unrelated crime (see, People v Jackson, 178 AD2d 305, 306, lv denied 79 NY2d 948), and he claims no specific prejudice as a result of the delay (see, People v Hammer, 190 AD2d 521, 522, lv denied 81 NY2d 971). Any statutory speedy trial rights pursuant to CPL 30.30 were waived by defendant’s guilty plea (People v Friscia, 51 NY2d 845). Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.